  Case: 1:19-cv-01098-SO Doc #: 2 Filed: 05/16/19 1 of 6. PageID #: 22




                                                        1:19cv1098




5/16/2019                                       s/ R. Bradway




                                          
Case: 1:19-cv-01098-SO Doc #: 2 Filed: 05/16/19 2 of 6. PageID #: 23
    Case: 1:19-cv-01098-SO Doc #: 2 Filed: 05/16/19 3 of 6. PageID #: 24




                                                             1:19cv1098




                  Lake Erie Export Company, Inc.
            c/o




5/16/2019                                              s/ R. Bradway




                                                   
Case: 1:19-cv-01098-SO Doc #: 2 Filed: 05/16/19 4 of 6. PageID #: 25
     Case: 1:19-cv-01098-SO Doc #: 2 Filed: 05/16/19 5 of 6. PageID #: 26




                                                            1:19cv1098




5/16/2019                                       s/ R. Bradway




                                          
Case: 1:19-cv-01098-SO Doc #: 2 Filed: 05/16/19 6 of 6. PageID #: 27
